Citation Nr: 0918209	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an abdominal disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2007, the Veteran testified at a Board hearing 
sitting in St. Petersburg, Florida before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.

This appeal was previously before the Board in May 2008 and 
December 2008.  In May 2008 the Board remanded the claim for 
further development and adjudicative action.  In December 
2008 the Board remanded the claim for compliance with the May 
2008 remand.  The case has been returned to the Board for 
further appellate consideration

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, after a review, the Board must again remand 
this case for appropriate adjudicative action.

By way of history, the Board notes that a March 2006 rating 
decision denied the Veteran's claim to reopen a claim for 
service connection for an abdominal disorder.  The Veteran 
appealed this claim to the Board, and in May 2008 the Board 
also found that new and material evidence had been provided 
sufficient to reopen the Veteran's claim for service 
connection for an abdominal disorder.  The Board reopened the 
claim for service connection for an abdominal disorder and 
remanded the claim for service connection so that the Veteran 
could be afforded a VA examination and the RO could 
readjudicate the claim on the merits.

In August 2008, the Huntington, West Virginia RO issued a 
Supplemental Statement of the Case addressing the Veteran's 
claim incorrectly as a claim to reopen, which was previously 
decided by the Board in its May 2008 decision and therefore 
not before the RO.

In December 2008, the Board remanded the claim again, 
directing the RO, through the Appeals Management Center 
(AMC), to address the Veteran's claim for service connection 
on the merits.

In February 2009 a subsequent Statement of the Case was 
issued, again incorrectly addressing the Veteran's claim as a 
claim to reopen.  As the RO/AMC has not complied with the 
Board's remand orders to address the Veteran's claim for 
service connection on the merits (i.e. whether service 
connection is warranted), remand is required.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

The reopened claim for service connection 
for an abdominal disorder must be 
adjudicated on the merits.  If service 
connection for an abdominal disorder is 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case, and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




